Citation Nr: 1030799	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that pre-existing right ear 
hearing loss was aggravated, or left ear hearing loss was 
incurred, as a result of active service.  

2.  The competent clinical, and credible lay, evidence of record 
shows that the Veteran incurred tinnitus as a result of active 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In this case, the Board is granting service connection for 
tinnitus.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist with this claim, such error was harmless and 
will not be further discussed.  

Turning to the Veteran's claim for service connection for 
bilateral hearing loss, the VCAA duty to notify was satisfied by 
a March 2007 letter that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

This letter also provided the criteria for assignment of an 
effective date and disability rating in the event of award of the 
benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA medical records.  The 
appellant was afforded a VA medical examination in August 2007.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by regulation, 
and may be shown by the following: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hz is 40 decibels or greater, or (2) when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hz are 26 decibels or greater; or (3) when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

When audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a disability 
within the meaning of 38 C.F.R. § 3.385 at that time, a veteran 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

Relevant law provides that at the time of the service entrance 
examinations, those persons entering military service are 
presumed to be in sound physical and mental condition, except for 
those disorders, disease, or other "infirmities" that are noted 
on their service entrance physical examination.  38 U.S.C.A. § 
1111 (West 2002).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

For those disorders that preexisted service and were worsened or 
"aggravated" during such service, a Veteran may obtain service 
connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
wartime service.  This includes medical facts and principles 
which may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Acoustic Trauma

The Veteran continues to assert that he incurred bilateral 
hearing loss and tinnitus during active duty.  In his February 
2007 claim, the Veteran said he was "request[ing] service 
connection for bilateral hearing loss and tinnitus from exposure 
to large naval gunfire on the USS Bradford (sic) DD446."  In 
September 2007 notice of disagreement, the Veteran stated that 
while aboard the USS Radford he served as a plane guard during 
carrier landings on aircraft carriers, and followed behind the 
aircraft carriers very closely in order to recover from the ocean 
any planes or pilots that failed to land on the carriers.  This 
duty put the Veteran directly in the back blast of jets 
finalizing their approach to carrier decks.  These jets would 
pass over his head at less than 50 feet.  He again reported 
firing various weapons found on any destroyer, without hearing 
protection.  The Veteran also explained that retrieving mail 
involved standing on deck under a low-hovering helicopter that 
was very close to the deck.  

The Veteran also contends that he was in combat, as his ship was 
on full time alert for enemy attack and on combat status, and 
assisted in the recovery of jets returning from combat missions 
in Vietnam.

The Veteran's DD Form 214, and his service personnel records, 
reflect that the Veteran served aboard Naval vessels, to include 
the USS Radford, during service.  The Board finds that the 
Veteran is competent to report his exposure to loud noise in 
service.  The Board also finds the Veteran to be credible in this 
regard.  Hence, the Veteran's exposure to acoustic trauma in 
service is conceded as consistent with the circumstances of his 
service.  

Bilateral hearing loss

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against service connection 
for bilateral hearing loss on any basis.  

The Veteran's service treatment records include a March 1968 pre-
induction medical report which shows that the interior and 
external canals of the Veteran's ears were abnormal on clinical 
evaluation.  No details were provided.  His pure tone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

40
LEFT
0
10
10

20

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  In view of the 
foregoing, right ear hearing loss was demonstrated at 4000 Hertz 
on his March 1968 pre-induction examination.  In a report of 
medical history completed at that time, the Veteran indicated he 
had a history of hearing loss.

The remainder of the Veteran's service treatment records are 
negative for pertinent complaints, symptoms, findings or 
diagnoses.  On separation examination in March 1970, the 
Veteran's ears were normal on clinical evaluation.  His hearing 
was 15/15, bilaterally, on spoken and whispered voice testing.  
The Veteran's records do not include a separation report of 
medical history.  

The Veteran asserts that his separation hearing loss examination 
was not comprehensive.  He asserts that the equipment of that day 
was not proven, and that he was discharged with a large group of 
men who all supposedly had hearing tests that day, which he 
claims was impossible.  The Veteran has failed to submit any 
objective evidence supporting his assertion.  As such, the Board 
finds no basis to deem the report of clinical examination on 
separation from service to be less than credible.  

The Board finds that the presumption of soundness does not apply 
to the present claim, with respect to right ear hearing acuity, 
as right ear hearing loss was demonstrated at 4000 Hertz on pre-
induction examination in March 1968.  38 U.S.C.A. § 1111.  
Further, the Veteran's normal hearing at separation, as well as 
September 2007 correspondence in which he denied having hearing 
loss at entrance, constitutes clear and unmistakable evidence 
that right ear hearing loss was not aggravated by service.  See 
VAOGCPREC 3-2003.  See also Wagner, supra and Cotant, supra.

The Board notes that there is no evidence of pertinent 
complaints, symptoms, findings or diagnoses of hearing loss 
within one year of the Veteran's separation from service.  
Therefore, presumptive service connection as a chronic disability 
is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The Board also notes that there is no medical evidence of 
bilateral hearing loss for decades after the Veteran's separation 
from active duty.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The report of an August 2007 VA audio examination reflects that 
the Veteran's service treatment records were reviewed.  The Board 
notes that these are the only medical records in the claims file.  
The report sets forth the relevant medical history, the Veteran's 
subjective complaints, and the results of current examination.  
The examiner noted that the Veteran reported the onset of 
tinnitus 30 years earlier.  His pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
50
65
70
65
LEFT
15
55
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.  
These audiometric findings represent hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.  

The report provides the medical opinion that it is less likely as 
not (less than 50/50 probability) that the Veteran's bilateral 
hearing loss and tinnitus were caused by or a result of acoustic 
trauma.  The VA examiner stated that the Veteran's audiometric 
configuration was not consistent with noise-induced hearing loss.  

The VA examiner pointed out that the Veteran had had significant 
noise exposure prior to service at a printing press, and after 
service at a steel plant for 14 years.  In subsequent 
correspondence, the Veteran responded that his preservice 
employment at the printing press did not involve noise exposure, 
and denied that he had had hearing loss at entrance to active 
duty.  

The Board finds that the August 2007 VA medical opinion weighs 
heavily against the Veteran's claim for service connection for 
bilateral hearing loss.  The examiner explained his opinion with 
reference to the Veteran's audiometric configuration as not being 
consistent with noise-induced hearing loss.  This fact is 
particularly important, in the Board's judgment, as the reference 
provides supporting rationale for the clinical opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion").  

The Board is aware of the Veteran's own contentions in support of 
his claim for service connection for bilateral hearing loss.  
However, these contentions do not constitute medical evidence in 
support of his claim. The Veteran is not competent to diagnose 
the etiology of his disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that his 
current bilateral hearing loss is related to his active duty.

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of symptoms of bilateral hearing loss ever since his 
separation from active duty, the credibility of his assertions is 
outweighed by the medical evidence of record.  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that the service treatment records (indicating normal bilateral 
hearing at separation) and post-service medical records 
(including no evidence of bilateral hearing loss for decades 
after service, and no evidence linking the post-service bilateral 
hearing loss to service) outweigh the Veteran's contentions.

The Board is also aware that the Veteran contends that he 
incurred his bilateral hearing loss during combat.  The Board 
recognizes that if a Veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence of 
service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).

In this case, the Veteran's DD 214 does not reflect any combat 
citations such as a Combat Infantryman Badge, Purple Heart Medal, 
or Bronze Star Medal with a "V" device for valor in combat.  
Moreover, whether or not the Veteran was in combat is not 
relevant in this case, as the Board does not deny that the 
Veteran sustained noise exposure during active duty.  Even if 
noise exposure occurred during combat, the August 2007 VA opinion 
before the Board would constitute clear and convincing evidence 
that the Veteran's current hearing loss was not incurred during 
active duty.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for bilateral hearing loss.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Tinnitus

The Board finds that the evidence demonstrates that it is at 
least as likely as not that the Veteran incurred tinnitus during 
active duty.  In May 2008 correspondence, the Veteran 
specifically stated that his tinnitus began during active duty 
and had continued to the present.  He is competent to so testify.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board 
also finds him to be credible in this regard.  There is no 
medical evidence to the contrary.  In this regard, the Board 
observes that the August 2007 VA medical opinion that the 
Veteran's tinnitus was not due to or a result of acoustic trauma 
is accompanied by no rationale or explanation.  Therefore, the 
opinion is not entitled to probative weight.  As a result, 
service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


